                        2:20-cv-02265-CSB-EIL # 37           Page 1 of 2
                                                                                                      E-FILED
                                                                    Friday, 11 December, 2020 11:33:38 PM
                                                                               Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION


JOHN DOE,

                       Plaintiff,

               v.                                  Civil Action No. 20-CV-02265

UNIVERSITY OF ILLINOIS BOARD OF                    Honorable Colin S. Bruce
TRUSTEES et al.,                                   Magistrate Eric I. Long

                       Defendants.



                     REPORT OF RULE 26(f) PLANNING MEETING

       Plaintiff being represented by Justin Dillon of KaiserDillon PLLC and Defendant being

represented by Peter Land of Husch Blackwell LLP, counsel met on November 23, 2020 for the

purpose of formulating a proposed discovery calendar for consideration by the Court. Counsel

for the parties delayed providing this report to the Court in order to reach a scheduling agreement

and present a single plan to the Court. The following are dates upon which counsel have agreed.

       1.      Parties will exchange initial disclosures pursuant to Federal Rule of Civil
               Procedure 26(a)(1) by December 21, 2020.

       2.      The deadline for amendment of pleadings is December 14, 2020.

       3.      The deadline for joining additional parties is December 14, 2020.

       4.      The parties shall disclose affirmative experts and provide expert reports six
               months after the Court decides Defendants’ pending motion to dismiss.

       5.      The parties shall disclose rebuttal experts and provide expert reports four weeks
               after disclosing affirmative expert reports.

       6.      Fact discovery is to be completed six months after the Court decides Defendants’
               pending Motion to Dismiss.

       7.      Expert discovery is to be completed two months after the close of fact discovery.
                2:20-cv-02265-CSB-EIL # 37           Page 2 of 2




8.     The deadline for filing case dispositive motions shall be 45 days after the close of
       fact discovery, assuming no identified experts bear on any dispositive motion.

9.     The parties are continuing to negotiate a protocol for the disclosure of
       electronically stored information.

10.    The parties are continuing to negotiate a stipulated protective order.

Respectfully submitted,



  /s/Peter G. Land                             /s/ Justin Dillon
  Peter G. Land                                Justin Dillon

 Peter G. Land                                 Justin Dillon
 Peter.Land@huschblackwell.com                 jdillon@kaiserdillon.com
 Gwendolyn Morales                             Norman Anderson
 Gwendolyn.Morales@huschblackwell.com          nanderson@kaiserdillon.com
 Husch Blackwell LLP                           KaiserDillon PLLC
 120 South Riverside Plaza, Suite 2200         1099 14th Street NW, 8th Floor West
 Chicago, IL 60606                             Washington, District of Columbia 20005
 Telephone: (312) 526-1631                     Telephone: (202) 640-2850
 Attorneys for Defendants                      Attorneys for Plaintiff John Doe
